     Case 3:20-cv-00079-BAS-RBM Document 26 Filed 02/11/21 PageID.149 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    TREMAYNE CARROLL,                                  Case No.: 3:20-cv-00079-BAS-RBM
12                                      Plaintiff,
                                                         ORDER GRANTING REQUEST FOR
13    vs.                                                EXTENSION OF TIME TO FILE
                                                         THIRD AMENDED COMPLAINT
14    C/O TOELE, et al.,
                                                         (ECF No. 25)
15                                   Defendants.
16
17          Pending before the Court is a Request for Extension of Time to File a Third
18   Amended Complaint. (ECF No. 25.) This civil rights action was originally filed by
19   Plaintiff pro se. (ECF No. 1.) Plaintiff has since retained counsel, who filed his Notice of
20   Appearance on December 3, 2020. (ECF No. 23.) The Court previously granted counsel
21   until January 25, 2021, to file a Third Amended Complaint on Plaintiff’s behalf. (ECF No.
22   24.)
23          On January 25, 2021, Plaintiff’s counsel requested an additional thirty-days in which
24   to comply with the Court’s deadline. Counsel attests that he has not had adequate time to
25   consult with Mr. Carroll or to perform an independent fact investigation with respect to his
26   claims. (ECF No. 25 at 1.) Counsel requests a short extension in which to determine
27   whether certain claims against Defendants other than Toele should be included in the Third
28   Amended Complaint. (Id.)
                                                     1
                                                                             3:20-cv-00079-BAS-RBM
     Case 3:20-cv-00079-BAS-RBM Document 26 Filed 02/11/21 PageID.150 Page 2 of 2



1          Pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure, the court may
2    grant an extension of time for “good cause” if the moving party requests the extension
3    before the applicable deadline expires. It is within the court’s discretion to determine
4    whether to grant an extension under the circumstances. See Ahanchian v. Xenon Pictures,
5    Inc., 624 F.3d 1253, 1255 (9th Cir. 2010) (noting the district court’s wide discretion to
6    extend time under Rule 6(b) in the context of case management and its obligation “to secure
7    the just, speedy, and inexpensive determination of every action” (citation and internal
8    quotation marks omitted)); accord Turner v. Tierney, 678 F. App’x 580, 581 (9th Cir.
9    2017).
10         Good cause appearing, the Court GRANTS Plaintiff’s Request for Extension of
11   Time (ECF No. 25) and DIRECTS counsel to file a Third Amended Complaint on or
12   before March 24, 2021. 1
13         IT IS SO ORDERED.
14
15   Dated: February 11, 2021                     _________________________________
                                                  Hon. Cynthia Bashant
16
                                                  United States District Judge
17
18
19
20
21
22
23
24
25
     1
        While Plaintiff is now represented by counsel, he still proceeds in forma pauperis
26   pursuant to 28 U.S.C. § 1915(a). (See ECF No. 8.) Therefore, should counsel seek the
27   assistance of the U.S. Marshal in effecting service upon the Defendants named as parties
     in Plaintiff’s Third Amended Complaint, he must include a request for that service pursuant
28   to Fed. R. Civ. P. 4(c)(3).
                                                  2
                                                                            3:20-cv-00079-BAS-RBM
